Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 4, and 6-9 are allowed.
Claims 2-3 and 5 were cancelled by the applicant in the amendments filed on 02/17/2021.

The prior art of record, either individually or in combination, fail to teach or suggest a chain-drive mechanism for a bicycle having the particular structure and the particular functional configuration that is recited by the applicant within independent claim 1. More specifically, a chain-drive mechanism comprising an inner sprocket integrally mounted on a crankshaft, an outer sprocket also arranged coaxially on said crankshaft parallel to the inner sprocket, an inner freewheel configured to coaxially rotate with the bicycle rear wheel, an outer freewheel positioned coaxially parallel to said inner freewheel; a chain engaging the inner sprocket, the outer sprocket, the inner freewheel, and the outer freewheel, such that the inner and outer sprockets rotates in opposite directions relative to each other, and the inner and outer freewheels also rotates in opposite directions relative to each other; a left crank arm fixed to the left end of the crankshaft; and a right crank arm attached to the right end of the crankshaft via the outer sprocket (which rotates relative to the crankshaft); wherein, the left crank arm and the inner sprocket integrally rotates with the crankshaft in direction opposite of the rotating direction of the right crank arm and the outer sprocket.
As detailed in the previous office action (dated 08/17/2020), Griffith (U.S. Patent 9,630,680) appears to be the closest related prior art to applicants claimed invention. Where, Griffith render obvious a modified chain-drive mechanism (two-speed/ retro-direct bicycle transmission described in the Abstract) for a bicycle (bicycle comprising the bicycle frame 101), comprising: an inner sprocket (rider powered drive sprocket 306) configured to integrally rotate with a crankshaft (crank shaft 304) of a bicycle; an outer sprocket (free turning idler sprocket 205) disposed coaxially and in parallel with the inner sprocket to be rotatable relative to the crankshaft; an inner freewheel (lower speed ratio driven sprocket 501) configured to coaxially rotate with a rear wheel of the bicycle (rear hub axle 104 and the rear hub connected member 601 of the bicycle  rear wheel); an outer freewheel (higher speed ratio driven sprocket 502) disposed coaxially and in parallel with the inner freewheel; a chain (endless chain 401) configured to run on said inner sprocket, said outer sprocket, said inner freewheel, and said outer freewheel so that the outer sprocket and the inner sprocket rotate in opposite directions, and so that the outer freewheel and the inner freewheel also rotate in opposite directions; a left crank arm (crank arm 305) fixed to a left end of the crankshaft, and a right crank arm (crank arm 302) attached to a right end of the crankshaft; wherein, the left crank arm and the inner sprocket rotates integrally with the crankshaft in a direction opposite the rotating direction of the outer sprocket. Yet, Griffith fail to disclose the right crank arm being connect to the crankshaft through the outer sprocket, or the right crank arm configured to rotate relative to the crankshaft in a direction opposite to the rotating direction of the left crank arm, the inner sprocket, and the crankshaft. In 
Accordingly, the chain-drive mechanism described by the applicant within claims 1, 4, and 6-9, is determined to be allowable over prior art record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654